ACCEPTED
                                                                                                     04-14-00709-CR
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                               4/23/2015 11:10:54 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                       Nos. 04-14-00709-CR

STATE OF TEXAS                                    §          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                               §                    SAN ANTONIO,
                                                             FOURTH JUDICIAL           TEXAS
                                                                                DISTRICT
                                                                      4/23/2015 11:10:54 AM
FRANCISCO JAVIER GONZALEZ                         §          BEXAR COUNTY,   TEXAS
                                                                          KEITH E. HOTTLE
                                                                               Clerk
                       FOURTH MOTION FOR EXTENSION OF TIME
                              TO FILE OPENING BRIEF

From the 399th District Court of Bexar County, Texas
Trial Court No. 2011-CR-9697
Hon. Ray J. Olivarri, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s brief is due to be filed on Monday, the 27th of April, 2015. The undersigned

requests additional time to prepare and file Appellant’s opening brief.    Counsel is set for jury

trial on Monday, April 27th, in Williamson County, in Cause Number 14-04880-3, State of Texas

vs. Juan Vasquez Galarza. Counsel has been preparing for trial in the event the Court chooses to

proceed in this cause. As a result, Counsel has been unable to finish Appellant’s brief. While this

is counsel’s fourth request for an extension, the previous requests were due mostly to awaiting

the trial court’s written findings of fact. Counsel requests an extension of seven (7) days, to and

including Monday, May 4, 2015. This is Appellant’s fourth request for an extension.

       Counsel has spoken with Ms. Laura Durbin, attorney with the Bexar County District

Attorney’s Office Appellate Section, and she has indicated that she is NOT OPPOSED to

Appellant’s request.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.
      Respectfully submitted,

      Robert A. Jimenez
      De Mott, McChesney, Curtright & Armendariz, LLC.
      800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax

By:   /s/ Robert A. Jimenez
      SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 23rd day of April, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on April 23, 2015.



                                            /s/ ROBERT A. JIMENEZ